Exhibit 10.8

SUNOCO, INC.

PENSION RESTORATION PLAN

Amended and Restated effective as of March 17, 2010

PURPOSE

Sunoco, Inc. (the “Company”) hereby amends and restates this Pension Restoration
Plan effective as of March 17, 2010 for the purpose of providing to Participants
(as hereinafter defined) retirement benefits which would otherwise be provided
by either the Sunoco, Inc. Retirement Plan or the Puerto Rico Sun Oil Company
Retirement Plan but for the restrictions on benefits payable under these plans
by Sections 401(a)(17) and 415 of the Code. This Plan is intended to constitute
an “excess benefit plan” within the meaning of Section 3(36) of the Employee
Retirement Income Security Act of 1974, as amended, (“ERISA”) and an unfunded
plan maintained primarily to provide deferred compensation for a select group of
management or highly compensated employees within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA.

ARTICLE I

DEFINITIONS

 

1.01 “Actuarial Equivalent” means a benefit of equivalent current value to the
benefit which would otherwise have been provided to the Participant, determined
on the same basis as determined under the Applicable Sunoco Retirement Plan.

 

1.02 “Affiliated Company” means the Company and:

 

  (a) Any other corporation which is included within a “controlled group of
corporations” within which Sunoco, Inc., is also included as determined under
Section 1563 of the 1954 Internal Revenue Code without regard to subsections
(a)(4) and (e)(3)(C) of said Section 1563;

 

  (b) Any other trades or businesses (whether or not incorporated) which, based
on principles similar to those defining a “controlled group of corporations” for
purposes of (a) above, are under common control; and

 

  (c) Any other organization so designated by the Board Committee.

 

1.03 “Applicable Sunoco Retirement Plan” means the Sunoco, Inc. Retirement Plan
or the Puerto Rico Sun Oil Company Retirement Plan, whichever plan the
Participant will receive benefits under.

 

1.04 “Beneficiary” means the person or persons, other than a contingent
annuitant, designated by a Participant or retired Participant pursuant to
Article IV.

 

1.05 “Board of Directors” means the Board of Directors of Sunoco, Inc.

 

1.06 “Board Committee” means those individual Directors who have been appointed
by the Board of Directors with the powers and responsibilities specified in
Article V and to which has been delegated any fiduciary responsibilities of the
Board of Directors with respect to the Plan.

 

1.07 “Code” means the Internal Revenue Code of 1986, as amended.

 

  1  

Pension Restoration Plan

Amended and Restated effective as of March 17, 2010



--------------------------------------------------------------------------------

1.08 “Company” means Sunoco, Inc. or any corporation which succeeds to the
position of Sunoco, Inc. as common parent of the Sun Affiliated Group, within
the meaning of regulations issued under the Internal Revenue Code.

 

1.09 “Effective Date” means September 2, 1974; as to this amendment and
restatement, June 1, 2008; and as to any amendment, the effective date specified
by the Board of Directors.

 

1.10 “Employee” means any individual who is employed by the Company or an
Affiliated Company.

 

1.11 “Participant” means any Employee who is a participant in an Applicable
Sunoco Retirement Plan, who: (i) has had his retirement benefit under that plan
reduced due to Statutory Limitations or (ii) has received Restricted Stock Unit
Income.

 

1.12 “Plan” means the Sunoco, Inc. Pension Restoration Plan as set forth in this
document and as it may from time to time be amended.

 

1.13 “Plan Administrator” means the individual or entity designated as such by
the Board Committee pursuant to Article V.

 

1.14 “Plan Year” means the annual period beginning on January 1 of any year and
ending on the following December 31.

 

1.15 “Spouse” means the individual who is the legally married husband or wife of
a Participant.

 

1.16 “Statutory Limitations” means the limitations placed on the benefits that
can be accrued under a qualified pension plan pursuant to Section 401(a)(17) and
415 of the Code.

 

1.17 “Termination Date” means the date on which a Participant separates from
service as defined in Code Section 409A and the regulations promulgated
thereunder. Notwithstanding the foregoing, pursuant to Treasury Regulation
Section 1.409A-1(h)(1)(ii), where it is reasonably anticipated that there will
be a permanent reduction in the level of bona fide services of the Participant
after a certain date to 49% or less of the average level of bona fide services
performed by the Participant during the immediately preceding 12 months, such
Participant shall be treated for purposes of this Plan as having on such date a
termination of employment and a separation from service.

ARTICLE II

CONTRIBUTIONS

 

2.01 Employer Contributions. All benefits payable under this Plan will be paid
by the Company. A Participant will have no right, title or interest whatsoever
in or to any investments which the Company may make to aid in meeting such
obligations as may arise under the Plan. Nothing contained in the Plan, nor any
action taken pursuant to its provisions, will create or be construed to create a
trust or a fiduciary relationship between the Company and any Participant or any
other person. To the extent that any person acquires a right to benefits under
this Plan, such right will be no greater than the right of an unsecured general
creditor of the Company. All payments to be made under the Plan will be paid
from the general funds of the Company and no special or separate fund will be
established and no segregation of assets will be made to assure payment of such
amounts.

 

  2  

Pension Restoration Plan

Amended and Restated effective as of March 17, 2010



--------------------------------------------------------------------------------

2.02 Participant Contributions. No contributions by Participants will be
required or permitted under this Plan.

 

2.03 Expenses of Administration. All expenses of administering this Plan will be
paid by the Company.

ARTICLE III

RETIREMENT BENEFITS

 

3.01 Amount of Benefits. Benefits under the Plan will be determined as follows
effective January 1, 2005.

 

  (a) Except as provided in Section 3.01(b), the benefit payable to a
Participant or his Beneficiary will be equal to the excess of:

 

  (i) The benefits which would have been paid to the Participant or his
Beneficiary under the Applicable Sunoco Retirement Plan, if the provisions of
that plan were administered without regard to the Statutory Limitations, over

 

  (ii) The benefits payable to the Participant or his Beneficiary under the
Applicable Sunoco Retirement Plan.

 

  (b) In the case of a Participant who is eligible for a benefit determined
under Section 3.10 of the Sunoco, Inc. Retirement Plan or Section 6.11 of the
Puerto Rico Sun Oil Company Retirement Plan (i.e., a “Rule of 60” benefit) on
his Termination Date, and has not commenced such benefit at the time that
benefits under this Plan commence, the benefit payable to a Participant or his
Beneficiary will be equal to the excess of:

 

  (i) The benefit expressed as an Actuarial Equivalent lump sum that would be
paid to the Participant or his Beneficiary under Section 3.10 of the Sunoco,
Inc. Retirement Plan or Section 6.11 of the Puerto Rico Sun Oil Company
Retirement Plan at age 55, if the provisions of that plan were administered
without regard to the Statutory Limitations, over

 

  (ii) The benefit expressed as an Actuarial Equivalent lump sum that would be
paid to the Participant or his Beneficiary under Section 3.10 of the Sunoco,
Inc. Retirement Plan or Section 6.11 of the Puerto Rico Sun Oil Company
Retirement Plan at age 55.

 

     The benefit determined under this Section 3.01(b) will be discounted to the
date of commencement of benefits under the Plan using the same interest rate
used in determining the Actuarial Equivalent lump sum under this
Section 3.01(b).

 

3.02 Normal Form of Payment. Effective for benefits commencing on or after
January 1, 2005, retirement benefits under this Plan will be in the form of a
lump sum payment of the Actuarial Equivalent of the benefit determined under
Section 3.01, except as otherwise provided below.

 

  (a) Participants with a Termination Date before April 1, 2005 may elect an
optional form of retirement income as provided in Article IV.

 

  3  

Pension Restoration Plan

Amended and Restated effective as of March 17, 2010



--------------------------------------------------------------------------------

  (b) A Participant may elect an optional form of retirement income for
retirement benefits that are not in pay status and not otherwise payable before
January 1, 2009, as provided in Article IV.

 

  (c) An individual who first becomes a Participant on or after January 1, 2008,
may elect an optional form of retirement income as provided in Article IV.

 

3.03 Commencement of Payments. The following provisions are effective
November 1, 2007.

 

  (a) A Participant’s retirement income will commence the first day of the month
following the Termination Date, except as provided in Section 3.03(b).

 

  (b) Payment of any retirement income (that is deferred compensation for
purposes of IRC Section 409A) to any Participant who is a specified employee
(specified employees being those Participants who are Executive Resource
Employees (employees in Grades 14 and above designated by the Company as members
of the Company’s Executive Resource group), pursuant to the election of an
alternative method specified in Treasury Regulation Sections 1.409A-1(i)(5) and
1.409A-1(i)(8)) shall be made as follows. Retirement income that is scheduled to
be paid for the period which begins on such Participant’s Termination Date and
ends on the date six months from such Participant’s Termination Date, shall not
be paid as scheduled, but shall be accumulated and paid in a lump sum on the
date six months after the Participant’s Termination Date. Simple interest will
be paid on retirement income delayed hereunder from the date such payments would
have been made to the Participant but for this subsection (b), to the date of
actual payment, at the interest rate used to determine Actuarial Equivalent lump
sum payments under the Plan as of the Participant’s Termination Date.

 

3.04 Termination and Liquidation of Plan for Certain Participants.

 

       Pursuant to Treasury Regulation Section 1.409A-3(j)(4)(ix)(B),
notwithstanding any other provision of the Plan to the contrary, there shall be
distributed as a lump sum to each Participant employed by Sunoco Chemicals, Inc.
immediately after the sale of Sunoco Chemicals, Inc. to Braskem America, Inc.
(or any affiliate of Braskem America, Inc. or Braskem, S.A.) in termination and
liquidation of the Participant’s entire interest in the Plan, the Participant’s
retirement benefit determined under Section 3.01. All distributions under this
Section 3.04 shall be made within 12 months of March 17, 2010. This Section 3.04
shall be irrevocable.

ARTICLE IV

OPTIONAL FORMS OF RETIREMENT INCOME

 

4.01 Election of an Optional Form of Payment.

 

  (a) Effective for benefits commencing before April 1, 2005, not later than
thirty (30) days prior to a Participant’s retirement date a Participant may
elect in lieu of the normal form of retirement income, an optional form of
retirement income which is the Actuarial Equivalent of the monthly income
determined under Section 3.01. Each election, designation and revocation of an
option will be made in writing and in conformity with such rules as may be
prescribed by the Plan Administrator.

 

  (b)

Effective for benefits that are not in pay status and not otherwise payable
before January 1, 2009, not later than August 31, 2008, pursuant to Section 3.02
of IRS

 

  4  

Pension Restoration Plan

Amended and Restated effective as of March 17, 2010



--------------------------------------------------------------------------------

  Notice 2006-79, as modified by Section 3.01(B)(1) of IRS Notice 2007-86, a
Participant may elect in lieu of the normal form of retirement income, an
optional form of retirement income which is the Actuarial Equivalent of the
monthly income determined under Section 3.01. The election of an option will be
made in writing and in conformity with such rules as may be prescribed by the
Plan Administrator.

 

  (c) An individual who first becomes a Participant on or after January 1, 2008,
not later than thirty (30) days following the first day of calendar year
immediately following the first Plan Year the Participant accrues a benefit
under the Plan, may elect in lieu of the normal form of retirement income, an
optional form of retirement income which is the Actuarial Equivalent of the
monthly income determined under Section 3.01. The election of an option will be
made in writing and in conformity with such rules as may be prescribed by the
Plan Administrator.

 

4.02 Optional Forms of Payment.

 

  (a) Effective for benefits commencing before April 1, 2005, a Participant may
elect to receive an optional form of retirement income in the same form and
manner as the Participant is receiving under the Applicable Sunoco Retirement
Plan.

 

  (b) A Participant meeting the requirements of Sections 4.01(b) or 4.01(c) may
elect an optional form of retirement income available under the Sunoco, Inc.
Retirement Plan.

ARTICLE V

ADMINISTRATION OF THE PLAN

 

5.01 Allocation and Delegation of Fiduciary Responsibilities. Fiduciary
responsibilities with respect to the Plan are to be allocated as set forth in
this Article V. A fiduciary will have only those specific powers, duties,
responsibilities and obligations as are specifically given him under this Plan.
It is intended that each fiduciary be responsible for the proper exercise of his
own powers, duties, responsibilities and obligations under this Plan, and
generally will not be responsible for any act or failure to act of another
fiduciary. A fiduciary may delegate to any person or entity, who may or may not
be a fiduciary, any of its powers or duties under the Plan.

 

5.02 Powers and Responsibilities of the Board of Directors. The Board of
Directors has the following powers and responsibilities:

 

  (a) To authorize amendments to the Plan;

 

  (b) To terminate the Plan; and

 

  (c) To appoint and remove members of the Board Committee, as set forth in
Section 5.03, below.

 

5.03 Board Committee.

 

  (a)

The Board Committee will consist of at least three Directors who will be
appointed by and serve at the pleasure of the Board of Directors. The Board of
Directors will also appoint one member of the Board Committee to act as Chairman
of such Committee. Vacancies will be filled in the same manner as appointments.
Any member of the Board Committee may resign by delivering a written resignation
to

 

  5  

Pension Restoration Plan

Amended and Restated effective as of March 17, 2010



--------------------------------------------------------------------------------

  the Board of Directors, to become effective upon delivery or at any other date
specified therein.

 

  (b) The members of the Board Committee will appoint a Secretary who may, but
need not be, a member of the Board Committee. The Board Committee may, in
writing, delegate some or all of its powers and responsibilities as specified in
Section 5.03(d) to any other person or entity, who may or may not be a
fiduciary.

 

  (c) The Board Committee will hold meetings upon such notice, at such time or
times, and at such place or places as it may determine. The majority of the
members of the Board Committee at the time in office will constitute a quorum
for the transaction of business at all meetings and a majority vote of those
present at any meeting will be required for action. The Board Committee may also
act by written consent of a majority of its members.

 

  (d) The Board Committee will have the following powers and responsibilities:

 

  (i) To prepare periodic administration reports to the Board of Directors which
will show, in reasonable detail, the administrative operations of the Plan;

 

  (ii) To appoint and remove the Plan Administrator; and

 

  (iii) To appoint and remove other fiduciaries.

 

5.04 Plan Administrator.

 

  (a) The Plan Administrator will be appointed by and serve at the pleasure of
the Board Committee. The Plan Administrator may resign by delivering a written
resignation to the Board Committee, to be effective on delivery or at any other
date specified therein. Upon the resignation or removal of the Plan
Administrator, a successor Plan Administrator will be appointed by the Board
Committee.

 

  (b) The Plan Administrator may, in writing, delegate some or all of his powers
and responsibilities as set forth in Section 5.04(c) to any other person or
entity, who may or may not be a fiduciary.

 

  (c) The Plan Administrator will adopt such rules for administration of the
Plan as he considers desirable, provided they do not conflict with the Plan.
Records of administration of the Plan will be kept, and Participants and their
Spouses, Beneficiaries and contingent annuitants may examine records pertaining
directly to themselves. The Plan Administrator will have the following powers
and responsibilities:

 

  (i) To select and terminate an actuary for the Plan.

 

  (ii) To establish and maintain claims review procedures.

 

  (iii) To construe the Plan, correct defects, supply omissions and reconcile
inconsistencies to the extent necessary to administer the Plan, with any
instructions or interpretation of the Plan made in good faith by the Plan
Administrator to be final and conclusive for all purposes.

 

  (iv) To comply with any requirements of the Employee Retirement Income
Security Act of 1974 with respect to filing reports with governmental agencies.

 

  6  

Pension Restoration Plan

Amended and Restated effective as of March 17, 2010



--------------------------------------------------------------------------------

  (v) To provide Employees with any and all information required by the Employee
Retirement Income Security Act of 1974.

 

  (vi) To approve any actuarial assumptions.

 

  (vii) To coordinate any necessary audit process with respect to reports on
administration data.

 

  (viii) To conduct routine Plan administration.

 

5.05 Employment of Agents. The fiduciaries may retain such counsel, actuarial,
medical, accounting, clerical and other services as they may require to carry
out the provisions and purposes of the Plan.

 

5.06 Reliance on Reports and Certificates. Fiduciaries under the Plan and the
officers and managers and Employees of the Company and any Affiliated Company
will be entitled to rely upon all tables, valuations, certificates and reports
furnished by a duly appointed actuary, insurance company, or by any duly
appointed accountant, and upon all opinions given by any duly appointed legal
counsel.

 

5.07 Compensation. Fiduciaries under the Plan will not receive any compensation
for their services as such.

 

5.08 Fiduciary’s Own Participation. A fiduciary may not act, vote or otherwise
influence a decision specifically relating to his own participation under the
Plan.

 

5.09 Liability for Administration of the Plan. In the administration of the
Plan, neither a fiduciary, nor any officers, directors or Employees of the
Company or any Affiliated Company or their agents will be liable jointly or
severally for any loss due to his or its error or acts of omission or
commission, except for his or its own individual misconduct. The Company will
indemnify each fiduciary, officer, director or Employee of the Company and any
Affiliated Company from any and all expenses arising out of his or its
responsibilities under the Plan, excepting such expenses and liabilities arising
out of his or its own individual willful misconduct.

ARTICLE VI

GENERAL PROVISIONS

 

6.01 Right to Amend or Terminate. The Company expects and intends to continue
the Plan indefinitely, but necessarily reserves the right, by action of the
Board of Directors, to amend, alter, suspend or terminate the Plan in whole or
in part, and at any time. However, if the Board of Directors should amend,
alter, suspend or terminate the Plan, the Company will be liable for any
benefits accrued under this Plan (determined on the basis of each employee’s
presumed termination of employment as of the date of such amendment, alteration,
suspension or termination) as of the date of such action.

 

6.02 Alienation of Benefits. No benefits payable under the Plan will be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any action by way of anticipating, alienating,
selling, transferring, assigning, pledging, encumbering or charging the same
will be void and of no effect nor will any such benefit be in any manner liable
for or subject to the debts, contracts, liabilities, engagements or torts of the
person entitled to such benefit.

 

  7  

Pension Restoration Plan

Amended and Restated effective as of March 17, 2010



--------------------------------------------------------------------------------

6.03 Payment to Minors and Incompetents. If a Participant, Spouse, contingent
annuitant or Beneficiary entitled to receive any benefits hereunder is a minor,
or is deemed by the Plan Administrator or is adjudged to be legally incapable of
giving a valid receipt and discharge for such benefits, they will be paid to the
duly appointed guardian or committee of such minor or incompetent, or they may
be paid to such person or persons who the Plan Administrator believes is or are
caring for or supporting such minors or incompetents. Any such payments, to the
extent thereof, will be a complete discharge for the payment of such benefit.

 

6.04 Unclaimed Benefits. If any benefit under the Plan had been payable to and
unclaimed by any person for a period of four years since the whereabouts or
existence of such person was last known to the Plan Administrator, the Plan
Administrator may direct that all rights of such person to payments accrued and
to future payments be terminated absolutely, provided that if such person
subsequently appears and identifies himself to the satisfaction of the Plan
Administrator, then the liability will be reinstated.

 

6.05 Plan Voluntary. The Plan is purely voluntary on the part of the Company.
Neither the establishment of the Plan, nor any amendment thereto, nor the
creation of any fund or account, nor the payment of any benefit will be
construed as conferring upon any Employee or Participant the right to be
retained in the employ of the Company or any Affiliated Company, and all
Employees and Participants will remain subject to discharge, discipline or
termination to the same extent as if the Plan had never been established.

 

6.06 Gender. Whenever used herein, the masculine pronoun will include the
feminine and the singular the plural, unless a different meaning is plainly
required by the context.

 

6.07 Construction. The Plan will be construed, enforced and administered
according to the laws of the Commonwealth of Pennsylvania to the extent not
preempted by Federal law, which shall otherwise control. In the event any
provision of the Plan is held illegal or invalid for any reason, it will not
affect the remaining provisions of the Plan, but the Plan will be construed and
enforced as if such illegal and invalid provision had not been included therein.

 

  8  

Pension Restoration Plan

Amended and Restated effective as of March 17, 2010